UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. Schedule of InvestmentsDecember 31, 2012 (Unaudited) CSC Small Cap Value Fund Shares Value COMMON STOCKS - 94.5% Consumer Discretionary - 22.4% Central Garden & Pet, Class A * $ Cherokee Coinstar * HSN International Speedway, Class A Liberty Ventures, Series A * Live Nation Entertainment * Ruby Tuesday * Energy - 9.5% Approach Resources * Carbon Natural Gas * (a) Crosstex Energy Financial Services # - 31.3% Alleghany * Artio Global Investors CoreLogic * Fair Isaac First Financial Bancorp Global Cash Access Holdings * Hallmark Financial Services * Jefferies Group SEI Investments Symetra Financial White Mountains Insurance Group Health Care - 7.4% PerkinElmer Teleflex Materials & Processing - 6.0% Greif, Class B Sealed Air Producer Durables - 5.1% GP Strategies * IDEX Technology - 12.8% Avid Technology * NeuStar, Class A * PMC-Sierra * Tessera Technologies Westell Technologies, Class A * Total Common Stocks (Cost $17,057,848) SHORT-TERM INVESTMENT - 5.3% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $1,264,138) Total Investments - 99.8% (Cost $18,321,986) Other Assets and Liabilities, Net - 0.2% Total Net Assets - 100.0% $ * Non-income producing security. (a) Illiquid Security - A security is considered illiquid if it may not be sold or disposed of in the ordinary course of business within seven days at approximately the price at which it is valued.As of December 31, 2012, the fair value of this investment was $220,000 or 0.9% of total net assets.Information concerning the illiquid security is as follows: Security Shares Dates Acquired Cost Basis Carbon Natural Gas 02/12 # As of December 31, 2012, the Fund had a significant portion of its assets invested in this sector. The financial services sector may be more greatly impacted by the performance of the overall economy, interest rates, competition, and consumer confidence and spending. ^ Variable Rate Security - The rate shown is the rate in effect as of December 31, 2012. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $ – $ Short-Term Investment – – Total Investments $ $ – $ Transfers between levels are recognized at the end of the reporting period.During the period ended December 31, 2012, the Fund recognized no transfers to/from Level 1 or 2. The Fund did not invest in any Level 3 investments during the period. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows*: CSC Small Cap Value Fund Cost of investments Gross unrealized appreciation 6,208,329 Gross unrealized depreciation Net unrealized appreciation $ 5,517,411 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President DateFebruary 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ James R. Arnold James R. Arnold, President DateFebruary 19, 2013 By (Signature and Title)* /s/ Brian R. Wiedmeyer Brian R. Wiedmeyer, Treasurer DateFebruary 19, 2013
